EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hal Moore on 11/10/2021.

The application has been amended as follows: 
            6.  (Currently amended)  The method of claim 5, wherein the hydrofluoric acid is provided in a predetermined concentration in the phosphoric acid to produce a predetermined diameter of the TiO2 
            13.  (Currently amended)  The method of claim 4, wherein step (a3) further comprises applying a DC voltage of between 10 volts and 30 volts to produce a predetermined diameter of the TiO2 
            19.  (Currently amended)  The method of claim 1, wherein the plurality of TiN nanocavities have an average diameter of 80 nm, average length of 180 nm, average wall thickness of about 20 nm and an average center–to–center distance of 100 nm, to define nanocontainers with a volume of about 750 zeptoliter.  
            20.-25. (Cancelled)
 
The method of claim 1, wherein at least a first of the TiN nanocavities comprises a titanium nitride nanofurnace disposed on a titanium film, the titanium nitride nanofurnace having an open top, a titanium nitride bottom, and a titanium nitride tubular middle portion extending from the open top to the titanium nitride bottom, and
            wherein the method further comprises:
            flowing a molecular gas in at least the 
            applying light to the titanium nitride nanofurnace; and
            using the titanium nitride nanofurnace to heat the molecular gas therein to bring about a chemical transformation in the first molecular gas.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the definition that the produced structure is a titanium nitride nanocavity overcomes the closest prior art of record. It is known in the art to anodize titanium to produce titanium dioxide. It is also known in the art to nitride the titanium dioxide to produce titanium nitride (and the cavity thereof), however the dimension of the cavity are not obvious in view the sequential processes (i.e. forming titanium nitride nanocavities).
The closest art is CN 109609993 of Zhang et al; Yoo et al “Self-Organized Arrays of Single Metal Catalyst Particles in TiO2 Cavities: A Highly Efficient Photocatalytic System” (provided by Applicant on 2/3/2021); Ren et al “Synthesis and Photo-Thermal Conversion Properties of Hierarchical Titanium Nitride Nanotube Mesh for Solar Water Evaporation” Solar RRL, 2018, 2, 1700233. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/           Primary Examiner, Art Unit 1794